Citation Nr: 1735088	
Decision Date: 08/24/17    Archive Date: 09/06/17

DOCKET NO.  13-02 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a pulmonary disability, to include asbestosis and pulmonary fibrosis.  


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The Veteran had active service from August 1960 to October 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA) which denied service connection for asbestosis.  The Veteran appeared at an April 2016 hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.  In November 2016, the Board remanded the issue of entitlement to service connection for a respiratory disability, to include asbestosis and pulmonary fibrosis, to the RO for additional development of the record.  

The Board observes that the Veteran submitted a March 2017 request for an additional videoconference hearing before a Veterans Law Judge.  As the Veteran had already presented testimony before the undersigned Veterans Law Judge and the Veteran advances no contentions as why the April 2016 Board hearing was in any way deficient, the Board finds that the April 2016 Board hearing satisfied the Veteran's right to a hearing under 38 C.F.R. § 20.700(a) (2017).  Sufficient cause has not been shown that the Veteran should be provided a second hearing.  38 C.F.R. § 20.717 (2017).  Therefore, that motion for additional hearing is denied.  The Veteran and representative are welcome to submit written statements to supplement the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


REMAND

In November 2016 remand instructions, the Board requested that the Agency of Original Jurisdiction "determine the likelihood and level of the Veteran's exposure to asbestos during active service" and then schedule the Veteran for a VA pulmonary examination to determine the etiology of any identified pulmonary disabilities.  

The record does not show that the Agency of Original Jurisdiction subsequently undertook any action to "determine the likelihood and level of the Veteran's exposure to asbestos during active service."  The Veteran was provided a January 2017 VA pulmonary examination.  A diagnosis of "asbestosis with progression to fibrosis with scarring, bronchiectasis, and pleural disease" was made.  The examiner commented that "while the Veteran can report what in-service tasks he performed, his belief of asbestos exposure is speculative."  

The Agency of Original Jurisdiction's compliance with the Board's remand instructions is neither optional nor discretionary.  Stegall v. West, 11 Vet. App. 268 (1998).  The Agency of Original Jurisdiction's failure to comply with the Remand instructions causes the January 2017 VA examination report to have limited probative value.  

Accordingly, the case is again REMANDED for the following action:

1.  Take appropriate action to verify the Veteran's claimed in-service asbestos exposure while both working in the bomb bays of B-47 aircraft and assisting in the demolition of an old barracks at Lackland Air Force Base.  If the claimed asbestosis exposure cannot be verified, a written statement to that effect should be prepared and incorporated into the record. 

2.  Then, schedule the Veteran for a VA pulmonary examination to determine the etiology of the Veteran's asbestos-related pulmonary disabilities.  The examiner should be informed of any verified or conceded exposure to asbestos during service.  The examiner must review the record and should note that review in the report.  The examiner should provide an opinion as to the relationship between all identified pulmonary disabilities and any verified or conceded in-service asbestos exposure.  Specifically, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any current pulmonary disability is the result of or etiologically related to any asbestos exposure during service.  A rationale for all opinions should be provided.  

3.  Then readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).  

